DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on October 13, 2021.
Claims 1, 9, 16, and 20 have been amended and are hereby entered.
Claims 1 – 4, 6 – 12, 16 – 20, and 22 – 28 are currently pending and have been examined. 
This action is made FINAL.

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on October 13, 2021 have been considered. Signed copies of the corresponding 1449 form has been included with this office action.

Response to Arguments
Applicant's arguments filed October 13, 2021 have been fully considered but they are not 
Applicant argues that Xia discloses structures mainly having a (naphtho)furopyrimidine skeleton, in contrast to the claimed (naphtho)furopyrazine skeleton. Examiner respectfully disagrees. In [0017], Xia teaches a genus of compounds, where the nitrogen atoms can be selected to be at any position. Furthermore, Examiner has provided the Park reference to teach that a fused pyrazine type substituent has better electron transfer characteristics than the fused pyrimidine type substituent ([568]). 
Applicant argues that Xia fails to provide a teaching to point one to the claimed compound because there are thousands or millions of possible compounds from the broad formulas in Xia, and there are hundreds of specific compounds shown in Xia. Examiner respectfully disagrees. Xia clearly establishes that it was known to provide a dicarbazole substituent, as shown in D65 on a naphthofuranyl compound. The number of compounds in the disclosure of Xia does not necessarily render any one of the compounds non-obvious.
Applicant that argues that the citation of Park does not provide the full context of the teachings of Park and the teachings of Park are limited to compounds wherein the pyrazine skeleton has two substituents. Examiner respectfully disagrees. The paragraph referred to by Applicant teaches that Comparative Example 4, which has a fused pyrazine ring as a sub substituent showed improved efficiency and improved driving voltage, compared to Comparative compounds 1 to 3 which have a fused pyrimidine ring. The sentence highlighted by Applicant is that “electron mobility becomes high due to the binding of specific substituents even if the core is the same.” It is the Examiner positions that the substituents referred to by Park are not the substituents off of the pyrazine/pyrimidine rings, but are actually the fused pyrazine/pyrimidine rings themselves. This is apparent because the “similar core” of the 4 compounds appears to be 
    PNG
    media_image1.png
    225
    270
    media_image1.png
    Greyscale
. Furthermore, the fused pyrazine ring is described in the paragraph referenced by applicant as a substituent, which is interpreted as being the “specific substituents” that result in high electron mobility, and therefore it would have been obvious to one of ordinary skill in the art to select a pyrazine group over the pyramidine group motivated by the desire to improve the electron transfer characteristics of the compounds ([568])
Applicant argues that Park does not appear to disclose any specific examples or specific compounds with a combination of R2 being hydrogen and R1 being a substituent group such as a π-electron rich condensed heteroaromatic ring. Examine respectfully disagrees. In [0123] of Park, Park clearly provides hydrogen as an option for R4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 6 – 12, 16 – 20, and 22 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US20170033295) in view of Park (WO2017188676, using the previously provided machine translation).
As per claims 1 - 4, 9 – 12, and 16 Xia teaches:
An organic compound represented by General Formula (G1) 
    PNG
    media_image2.png
    85
    239
    media_image2.png
    Greyscale
(Xia teaches azadibenzofurans and 9 in [0074] 
    PNG
    media_image3.png
    134
    266
    media_image3.png
    Greyscale
, wherein the dotted lines represent a possible substitution. As a possible substitution, Xia teaches D65 
    PNG
    media_image4.png
    273
    339
    media_image4.png
    Greyscale
[0075]. This compound only differs from the claimed compounds in the positions of the nitrogen atoms. However, the broad Formula taught by Xia is 
    PNG
    media_image5.png
    135
    303
    media_image5.png
    Greyscale
, which allows for any of X1 to X4 to be nitrogen ([0017]), and for the R group off of the benzene ring to be in any position. Therefore, it would have been obvious to switch the positions of the nitrogen and the CH group and chose the substitution to be in the claimed R1 position in the above structure to arrive at the claimed structures. Furthermore, it would have been obvious to select a pyrazine group over the specific pyramidine group because Park teaches that a fused pyrazine type substituent has better electron transfer characteristics than the fused pyrimidine type substituent ([568]). When modified in this way, the compound reads on the claimed compound wherein Q is either oxygen or sulfur; Ar1 represents a substituted 
    PNG
    media_image6.png
    167
    123
    media_image6.png
    Greyscale
in claims 3 and 11, where R3 – R8 are all hydrogen so that the whole compound reads on G1-1 
    PNG
    media_image7.png
    172
    165
    media_image7.png
    Greyscale
 of claims 4 and 12; R2 is a hydrogen and R1 comprises a substutitued π-electron rich condensed heteroaromatic ring, a pyrrole (claim 1), to form a carbazole skeleton (claim 9), and the compound reads on compound (125) of claim 16 
    PNG
    media_image8.png
    109
    318
    media_image8.png
    Greyscale
. This compound contains the phenylene group as required by claims 26 and 27.)
As per claims 20 and 22, an additional substitution for compound A9 is D50  
    PNG
    media_image9.png
    250
    252
    media_image9.png
    Greyscale
 which reads on the claimed compound wherein R2 is a group 
    PNG
    media_image10.png
    52
    216
    media_image10.png
    Greyscale
, wherein α is an unsubstituted arylene group having 6 carbon atoms, represented by Ar-1 in claim 22 
    PNG
    media_image11.png
    127
    101
    media_image11.png
    Greyscale
, wherein RB1 – RB4 are all hydrogen, n is 2, and A1 represents an unsubstituted heteroaryl group having 12 total carbon atoms, namely A1-15 
    PNG
    media_image12.png
    176
    109
    media_image12.png
    Greyscale
, wherein RA1 – RA8 are all hydrogen atoms.
As per claims 6 – 8, 17 – 19, and 23 – 25, Xia teaches:
A light-emitting element comprising an EL layer between a pair of electrodes, wherein the EL layer comprises a light-emitting layer comprising the organic compound claimed ([0024]: “A first organic light emitting device is disclosed. The first organic light emitting diode comprises: an anode a cathode; and an organic layer disposed between the anode and the cathode. The organic layer comprising the novel compound disclosed herein.” & [0080]: “In some embodiments of the first organic light emitting device, the organic layer is an emissive layer and the compound is a host.”) 

Claims 1 – 4, 6 – 12, 17 – 19, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Park (WO2017188676, using the previously provided machine translation).
As per claims 1 – 4, 9 – 12, Park teaches:
An organic compound represented by General Formula (G1) 
    PNG
    media_image2.png
    85
    239
    media_image2.png
    Greyscale
(Park teaches Formula 6 
    PNG
    media_image13.png
    185
    181
    media_image13.png
    Greyscale
 in [0115], wherein the pyrazine- containing group (B) group is further defined as 
    PNG
    media_image14.png
    116
    107
    media_image14.png
    Greyscale
 in [0123] where R4 can be selected to be hydrogen and L1 can be an arylene group, as required by claims 26 and 27. When this group is chosen to be the pyrazine group, and is directly bonded, the compound reads on the claimed compound wherein Ar1 is an unsubstituted condensed ring, specifically a phenanthrene of (t3) 
    PNG
    media_image15.png
    168
    109
    media_image15.png
    Greyscale
in claims 3 and 11 so that the whole compound 
    PNG
    media_image16.png
    160
    169
    media_image16.png
    Greyscale
 of claims 4 and 12, where Q is an oxygen; R2 is a hydrogen, R1 comprises an unsubstituted π-electron rich condensed heteroaromic ring, a pyrrole (claim 1), to form a carbazole skeleton (claim 9).)
Park includes each element claimed, with the only difference between the claimed invention and Park being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of high efficiency and low driving voltage ([Abstract]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
As per claims 6 – 8, and 17 – 19, Park teaches:
A light-emitting element comprising an EL layer between a pair of electrodes, wherein the EL layer comprises a light-emitting layer comprising the organic compound claimed ([183 – 184]: “The organic electric device according to the present invention includes a first electrode, a second electrode …. Between is provide an organic material layer comprising a compound represented by formula (1)…. The organic material layer may include… a light emitting layer.” & [193]: “The compound of the present invention may be used as a material for the light emitting layer.”)


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789